Citation Nr: 0423582	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) n appeal from April and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefits 
sought on appeal.


FINDING OF FACT

The veteran's right ear sensorineural hearing loss began many 
years after his active duty, and there is no nexus between 
this condition and any disease, injury, or other incident of 
active military service.


CONCLUSION OF LAW

Right ear sensorineural hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letters dated January and August 2002, the RO has 
informed the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the January and August 2002 
letters, the veteran was scheduled in February and September 
2002 for VA examinations.  He also submitted private medical 
records to the RO.  After the letters were issued the issues 
on appeal were adjudicated and a Statement of the Case was 
issued in October and December 2002.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.


II.  Service connection right ear sensorineural hearing loss

Background

Private medical record dated January 1962 showed right ear 
hearing was within normal limits.  

The veteran's DD 214 shows that he served as an Infantryman 
and served in the Republic of Vietnam.

The veteran's pre-induction examination dated August 1963 
showed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10

-10
LEFT
5
0
-5

-5


The veteran's induction examination dated June 1966 showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10

-10
LEFT
5
0
-5

-10

The November 1967 separation examination indicates that the 
veteran's hearing was not tested.

Private medical record dated December 1967 showed right ear 
hearing was within normal limits.  

The veteran's employer, Northwestern Steel and Wire, 
conducted hearing tests on the veteran.  The January 1974 
audiogram showed pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
15

The March 1976 audiogram showed pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
20

The April 1978 audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
25

The March 1980 audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
40

The March 1982 audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
40

The April 1988 audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
50
60

An examination dated January 1989 from E.N.T. Associates, 
Professional Corporation indicated that the veteran reported 
his hearing gradually getting worse but had not noticed any 
special problems in conversations.  He reported that he 
sometimes wanted the television louder than other people did.  
He noted that he had had a significant history of noise 
exposure over the last twenty-seven years and had worn ear 
plugs most of the time over the last five years.  He denied 
any other noisy hobbies and indicated that he was in the Army 
for two years in Vietnam and had some degree of noise 
exposure there.  

The examination showed the ear canals and tympanic membranes 
were unremarkable.  He had a bilateral high frequency 
sensorineural hearing loss, slightly worse on the left than 
on the right.  At this time he did not want to consider 
hearing aid evaluation but might be a candidate for re-
evaluation in the future and probably would be a candidate 
for this.  The examiner emphasized the importance of wearing 
noise protection whenever around loud noise and would have 
the veteran re-tested in a year or sooner if he noticed any 
sudden change in his hearing.  

An April 1999 audiogram conducted by Sterling Rock Falls 
Clinic, Ltd., indicated that the veteran retired from 
Northwestern Steel and Wire in April 1999 after 37+ years of 
employment.  He reported a gradual increase in difficulty 
hearing.  The impressions included bilateral high frequency 
sensorineural hearing loss above 2000Hz with good speech 
discrimination bilaterally; middle ear functioning within 
normal limits bilaterally.

At his February 2002 VA examination, the examiner noted that 
the veteran provided copies of audiograms taken at his place 
of employment which included one pre-service test and serial 
tests following the service including one taken weeks 
following his separation.  That examination indicated a mild 
hearing loss at 4000Hz in the left ear and a general decrease 
in high frequency hearing in both ears.  The examiner 
indicated that all other frequencies were within normal 
limits.  The examiner noted that the employment audiogram 
subsequent to December 1967 showed a progressive hearing 
loss, especially in the left ear.

The veteran reported difficulty understanding speech 
especially in backgrounds of noise and a need for the TV 
louder than the rest of the family for the past several 
years.  He denied having such problems until years after his 
discharge from active duty.  The veteran noted a history of 
noise exposure while serving in Vietnam in combat as a 
mortar-man.  Subsequent to his period of service he had 
additional noise exposure while working in a steel mill.

The examination showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The comprehensive audiogram indicated a bilateral 
sensorineural hearing loss.  Tympanograms indicated minimal 
middle-ear compliance and stapedial reflexes were absent.  
The diagnosis was moderately severe to severe abrupt high 
frequency sensorineural hearing loss in both ears above 
2000Hz.

The examiner noted that the veteran's hearing apparently was 
not tested at separation from active duty but an employer's 
audiogram done just a few weeks subsequent to discharge did 
indicate a hearing loss in the left ear at 4000Hz which 
likely as not was a result of combat noise exposure.  His 
subsequent employment audiograms indicate an increasing 
hearing loss in both ears but his right ear hearing was not 
noted to be normal until 1978, well after his period of 
service.

A letter from Sterling Rock Falls Clinic, Ltd., dated July 
2002 indicated that the veteran was tested and fitted with 
hearing aids in 1999.  It was noted that he had a long 
history of hearing loss and was tested by the staff in April 
1999 and was found to have a moderate to severe high 
frequency hearing loss at 3000Hz and above.  It was noted 
that records of previous tests were forwarded to the clinic 
so that a review could be made of the veteran's hearing 
history.  The clinic indicated that the first audiogram in 
the records was dated January 1962, and the veteran had 
normal hearing at that time.  He was tested again in December 
1967, which showed mild hearing loss at 4000 and 6000Hz in 
the left ear.  An audiogram dated March 1976 showed a change 
of hearing in the high frequency range bilaterally.  His 
final audiogram in the clinic's records was performed by 
their center and showed a moderate to severe high frequency 
hearing loss at 3000Hz and above, bilaterally.

The clinic indicated that the combination of military noise 
exposure and industrial noise exposure appeared to have 
caused the veteran's hearing loss.  

At his September 2002 VA examination, the examiner noted that 
the veteran's induction audiogram was normal.  Employment 
audiograms provided by the veteran showed a mild high 
frequency hearing loss in the left ear and normal hearing in 
the right ear.  From 1962 to 1967 there was no change in the 
right ear and a decrease in the high frequencies in the left 
ear.  A 1978 employment audiogram showed hearing still within 
normal limits in the right ear.

The veteran reported noise exposure in the military as a 
mortar-man and experienced subsequent noise exposure working 
in a steel mill since the service.  

Comprehensive audiometry indicated a bilateral sensorineural 
hearing loss.  The veteran pitched matched tinnitus to 
1500Hz.  The examiner indicated that the veteran's audiograms 
showed normal hearing in the right ear in 1978 audiogram, 
over 10 years after service.  The examiner opined that it was 
not likely that any current hearing loss in the right ear was 
from the service.  

Criteria

The veteran seeks service connection for right ear 
sensorineural hearing loss and tinnitus.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  

Analysis

In this case, the veteran meets the requirements for impaired 
hearing of his right ear as he had an auditory threshold of 
55 decibels at 3000Hz.  However, the medical evidence of 
record shows the veteran's induction audiogram was normal.  
Employment audiograms provided by the veteran showed a mild 
high frequency hearing loss in the left ear and normal 
hearing in the right ear.  From 1962 to 1967 there was no 
change in the right ear and a decrease in the high 
frequencies in the left ear.  A 1978 employment audiogram 
showed hearing still within normal limits in the right ear.  
The September 2002 VA examiner indicated that the veteran's 
audiograms showed normal hearing in the right ear in 1978 
audiogram, over 10 years after service.  The examiner opined 
that it was not likely that any current hearing loss in the 
right ear was from the service.

In short, it is found that the preponderance of the evidence 
is against the veteran's claims for entitlement to service 
connection for right ear hearing loss.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issues are denied.  38 U.S.C.A. § 5107(b); See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for right-ear sensorineural 
hearing loss is denied.


REMAND

The appeal of the claim for tinnitus is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

The veteran has been granted service connection for a left-
ear hearing loss based, in part, on noise exposure while 
servingas a mortar-man.  His claim for tinnitus has been 
denied as a result of examinations taking into account the 
veteran's post-service statements that he did not have 
tinnitus.  However, the veteran states that he did not know 
what "tinnitus" was at the time he gave the responses 
indicating that he did not have the disorder.  The veteran 
has had audiology examinations, but none of the audiology 
examinations have taken into account the veteran's 
explanation of the medical histories indicating the veteran 
did not have tinnitus.

Accordingly, this case must be remanded to obtain an 
audiology examination that takes into account the medical 
history reported by the veteran.  Development on Remand must 
include the following action:

The appellant must be scheduled for an 
audiology examination.  The claims folder must 
be made available to the examiner, and the 
examiner must take into account the appellant's 
entire medical history, including his 
explanation of his earlier statements denying a 
history of tinnitus.  The report of the 
examination must include responses to each of 
the following items:

		A.  State whether the appellant has 
tinnitus.

		B.  If the appellant has tinnitus, state an 
opinion, based on the examination findings and 
all the information in the claims folder, 
including the appellant's explanation of his 
earlier statements denying tinnitus, as to 
whether the tinnitus is the result of a 
disease, injury (to include noise trauma) or 
other incident in service.  

  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



